900 F.2d 257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Elijah MOSES, Defendant-Appellant.
No. 89-5156.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 18, 1990.Decided:  April 10, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Richard C. Erwin, Chief District Judge.  (CR-88-192-WS)
David B. Freedman, White and Crumpler, Winston-Salem, N.C., for appellant.
Robert H. Edmunds, Jr., United States Attorney, Lisa B. Boggs, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Elijah Moses appeals his convictions of two counts of carrying a firearm during and in relation to a drug trafficking crime.  18 U.S.C.A. Sec. 924(c)(1) (West Supp.1989).  He contends that the evidence was insufficient to support the jury's verdict.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm Moses' convictions and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  Fed.R.App.P. 34(a)(3);  Loc.R. 34(a).


2
AFFIRMED.